RENDERED: FEBRUARY 18, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-1227-MR

ROCARVAN MARCUS FORTNEY                                            APPELLANT


                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                    HONORABLE BARRY WILLETT, JUDGE
                            ACTION NO. 20-CI-004409


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Rocarvan Marcus Fortney (“Fortney”) appeals pro se

from the August 7, 2020 order of the Jefferson Circuit Court denying his motion

for relief under CR1 60.02(f) and the Eighth Amendment of the United States

Constitution. We affirm.




1
    Kentucky Rules of Civil Procedure.
                 In 2007, Fortney pleaded guilty to murder,2 burglary in the first

degree,3 robbery in the first degree,4 trafficking in a controlled substance in the

first degree,5 possession of a firearm by a convicted felon,6 resisting arrest,7 and

being a persistent felony offender in the second degree.8 The trial court

subsequently sentenced him to imprisonment for life without the possibility of

parole for twenty-five years. Fortney is currently incarcerated at the Kentucky

State Reformatory in LaGrange, Kentucky.

                 Fortney previously filed post-conviction motions under both RCr9

11.42 and CR 60.02. Both motions were denied by the trial court.10 On July 29,

2020, Fortney filed a second motion under CR 60.02. He argued, under CR


2
    Kentucky Revised Statutes (“KRS”) 507.020, a capital offense.
3
    KRS 511.020, a Class B felony.
4
    KRS 515.020, a Class B felony.
5
    KRS 218A.1412(1)(a), a Class C felony.
6
 KRS 527.040, a Class D felony unless the firearm possessed is a handgun in which case it is a
Class C felony.
7
    KRS 520.090, a Class A misdemeanor.
8
    KRS 532.080(2).
9
    Kentucky Rules of Criminal Procedure.
10
  This Court affirmed the trial court’s denial of Fortney’s RCr 11.42 motion on appeal and
dismissed his appeal of the denial of his motion under CR 60.02 without consideration of the
merits for failure to timely file the notice of appeal. Fortney v. Commonwealth, No. 2011-CA-
001992-MR, 2014 WL 351973 (Ky. App. Jan. 31, 2014); Fortney v. Commonwealth, No. 2018-
CA-0478-MR.

                                               -2-
60.02(f) and the Eighth Amendment of the Constitution of the United States, that

he was entitled to relief from the remainder of his sentence due to his risk of

contracting SARS-CoV-2 (“COVID-19”) due to his incarceration. The trial court

denied his motion, determining CR 60.02(f) does not entitle Fortney to relief

because his concern about contracting COVID-19 while incarcerated does not

relate to a defect in the proceedings or evidence presented at trial. This appeal

followed.

             We review denials of motions under CR 60.02 for abuse of discretion.

White v. Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000) (citation omitted).

“The test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Foley v.

Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014) (citation omitted).

             On appeal, Fortney argues: (1) the trial court abused its discretion in

denying his motion under CR 60.02(f) and (2) he is entitled to relief under the

Eighth Amendment.

             First, Fortney is not entitled to relief under 60.02(f) for the reasons

articulated by the trial court. A trial court may relieve a defendant from a final

judgment upon a showing of a “reason of an extraordinary nature justifying relief.”

CR 60.02(f). This rule “functions to address significant defects in the trial

proceedings.” Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014)


                                          -3-
(citing Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985)). A

successful motion under CR 60.02(f) must relate to defects in the trial proceedings

or undiscovered evidence not presented at trial. Wine, 699 S.W.2d at 754. Results

of incarceration, including illnesses which occur during confinement, do not

qualify as “claims of an extraordinary nature” entitling a defendant to relief under

CR 60.02(f). Wine, 699 S.W.2d at 754; see also Ramsey, 453 S.W.3d at 739. On

this basis, Fortney’s claim must fail.

                 Furthermore, Fortney is not entitled to relief from his sentence under

the Eighth Amendment. Fortney argues his continued confinement violates the

constitutional prohibition against cruel and unusual punishment. His claim fails

because it “does not arise from the trial proceedings or the sentence itself but,

rather, from the present conditions of [Fortney’s] confinement.” Williams v.

Commonwealth, No. 2019-CA-0964-MR, 2021 WL 943753, *3 (Ky. App. Mar.

12, 2021).11 Because claims relating to conditions of confinement are civil in

nature, an inmate must first exhaust administrative remedies before seeking relief

through a civil action. Ramsey, 453 S.W.3d at 739; KRS 454.415. Therefore, the

trial court did not err in denying Fortney’s claim.

                 Based on the foregoing, the order of the Jefferson Circuit Court is

affirmed.


11
     We cite this unpublished opinion as persuasive, not binding, authority. See CR 76.28(4)(c).

                                                 -4-
          ALL CONCUR.



BRIEFS FOR APPELLANT:              BRIEF FOR APPELLEE:

Rocarvan Marcus Fortney, pro se    Daniel Cameron
LaGrange, Kentucky                 Attorney General of Kentucky

                                   Matthew R. Krygiel
                                   Assistant Attorney General
                                   Frankfort, Kentucky




                                  -5-